DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Election/Restriction Response filed on 9/13/2022.  
3.	This Office Action is made Non-Final. 
4.	Claims 26-39 and 52-53 are cancelled and withdrawn because they are non-elected. 
5.	Claims 1-25 and 40-51 are pending.
Election/Restrictions
6.	Claims 26-39 and 52-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2022.
Response to Arguments
7.	Applicant’s election without traverse of Group 1 in the reply filed on 9/13/2022 is acknowledged.
Information Disclosure Statement
8.	The information disclosure statement (IDS) submitted on 5/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-12, 21-25, and 40-51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumura et al. US 20220225120 hereafter Matsumura.

As to Claim 1. (Original)      Matsumura discloses an apparatus [i.e. User Terminal/UE] for wireless communication, comprising [Section 0377: A mobile station/UE (see 0376) is a wireless device for wireless communication]: a processor [i.e. Processor-1001], memory [i.e. Memory-1002] coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to [Fig. 7 (UE-20), Sections 0329, 0332, 0370: A User Terminal includes a processor and memory. Each function of the user terminal-20 is implemented, by allowing software/programs to be read on hardware such as processor-1001 and memory-1002, the processor control communication, reading and writing of data in the memory.  Software interpreted broadly to mean instructions, instruction sets, program codes, execution threads, procedures and so on],
receive [Section 0311: A UE’s section-220 receive downlink channels] a downlink control information [i.e. DCI] on a physical downlink control channel [Figs. 3A-B, Sections 0044, 0046, 0276: The TCI field is included in the DCI controlled by information notified to the UE from the base station. The UE is configured for TCI presence information with use for PDCCH (i.e. Physical downlink control channel) transmission scheduling the PDSCH, the UE assume that TCI field is present in DCI format for the PDCCH transmitted on the CORESET. Control information communicated on the PDCCH include downlink control information (DCI) including scheduling information of at least the PDSCH],
the downlink control information [i.e. DCI; Sections 0277: DCI for scheduling the PDSCH  referred to as DL assignment, or DL DCI] comprising one or more of an indication of a set of transmission configuration indicator states [i.e. TCI state; Section 0018, 0104: For NR, reception and decoding for a channel/signal in UE is based on transmission configuration indication state (TCI state). For the PDCCH, a plurality of TCI states may be configured for the UE by using DCI] related to a physical downlink shared channel [i.e. PDSCH], one or more receive beams [Note: beam used interchangeably with TCI states, see 0373] associated with the set of transmission configuration indicator [i.e. TCI] states, or a physical downlink shared channel scheme [NOTE: the above limitation set recites “one or more of.”/ Fig. 1, Sections 0042-0043, 0048, 0117: The UE notified/configured with M (M≥1) TCI states for the PDSCH. DCI used for scheduling of the PDSCH include TCI state field indicating the TCI state of the PDSCH; DCI used for scheduling of the PDSCH. The TCI presence information is set as “enabled,” the TCI field in the DCI. The TCI state interpreted as UE receive beam and a DL receive beam], 
decode the downlink control information [Fig. 6, Sections 0018, 0318: For NR, reception and decoding for a channel/signal in UE is based on transmission configuration indication state (TCI state).  The transmitting/receiving section 220 (reception processing section-2212) apply a receiving process such as de-mapping, demodulation and decoding],
determine a temporal period [i.e. slot/TTI/period/subframe/symbols/time see 0342] associated with the indication of the set of transmission configuration indicator states [Figs. 3A-B (Depicts DCI/PDCCH TCI fields on Time axis and receiving PDSCH), Sections 0018, 0049, 0054, 0148, 0104: UE decode based on TCI states. The UE is configured with plurality of slot PDSCH, based on the activated TCI state of the slots where the QCL type is included in at least one of the TCI states. The UE assume QCL with DL-RS based on TCI states for CORESET corresponding to slots; a slot receiving the DCI scheduling the PDSCH. The default TCI state interpreted as an RS related to the QCL parameter used for QCL indication of the PDCCH with slots. For the PDCCH, a plurality of TCI states may be configured for the UE by using DCI]
and receive, based at least in part on the temporal period [i.e. slot/TTI/period/subframe/symbols/time see 0342], the physical downlink shared channel [i.e. PDSCH] according to one or more of the set of transmission configuration indicator states, the one or more receive beams [Note: beam used interchangeably and related with TCI states/QCL see 0373] associated with the set of transmission configuration indicator states, the physical downlink shared channel scheme, or one or more default receive beams [Fig. 1 (Beam Correspondence Diagram), Figs. 3A-B (Depicts DCI/PDCCH TCI fields on Time axis and receiving PDSCH), Sections 0049, 0054, 0147, 0345: The UE is configured with plurality of slot PDSCH, based on the activated TCI state of the slots where the QCL type is included in at least one of the TCI states. The UE assume QCL with DL-RS based on TCI states for CORESET corresponding to slots; a slot receiving the DCI scheduling the PDSCH.  A plurality of TCI states may be active for a specific DL channel with a default TCI state or QCL assumption. A PDSCH transmitted in a time unit in mapping type A or B].

As to Claim 2. (Original)      Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 1, wherein the instructions are further executable by the processor to cause the apparatus to [Fig. 7 (UE-20), Sections 0329, 0332, 0370]:
identify a capability relating to the one or more receive beams [Note: beam used interchangeably and related with TCI states/QCL see 0373]; and select one or more of the set of transmission configuration indicator states [Figs. 1-2, Sections 0042, 0080, 0104: The number M of TCI states configured for the UE limited by UE capability. In NR, transmission of uplink signals controlled based on beam correspondence (BC), the capability of a UE determining based on a beam (receive beam, Rx beam) used to receive signals. A plurality of TCI states configured for the UE for beam],
the one or more receive beams associated with the set of transmission configuration indicator states [Figs. 1-2, Sections 0029, 0104, 0117: The UE determine at least receive beam (RX beam) based on TCI sate/QCL assumption. A plurality of TCI states configured for the UE for beam. The TCI state interpreted as a TCI state or QCL assumption, a spatial domain reception filter, a UE receive beam, and so on],
the physical downlink shared channel [i.e. PDSCH] scheme, or the one or more default receive beams, based at least in part on the capability, wherein receiving the physical downlink shared channel is based at least in part on the selecting [Sections 0029, 0042, 0140, 0141: The UE determine at least receive beam (RX beam) based on TCI state/QCL assumption. The UE notified of M TCI states for the PDSCH/ M QCL for the PDSCH limited by UE capability. The specific UE capability information include a parameter indicating support of the default spatial relation (i.e. default beam, Spatial relation correspond to receive beam of UE related to QCL see 0022). The UE supporting the default spatial relation may report UE capability information indicating support of the default spatial relation].

As to Claim 3. (Original)    Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 2, wherein the instructions are further executable by the processor to cause the apparatus to [Fig. 7 (UE-20), Sections 0329, 0332, 0370]:
 	include an indication of the temporal period [i.e. time/offset/UL subframe etc..] in the capability; and transmit the capability carrying the indication of the temporal period [Sections 0051, 0053, 0109, 0322: The time offset may be referred to as a scheduling offset. The scheduling offset based on the UE capability and may be, for example, based on delay involved in decoding of the PDCCH and the information of the scheduling offset may be transmitted from the UE to the base station. The spatial relation for UL transmission for the spatial relation need to be configured at a time. The control section-210 (of a UE) use for a spatial relation of specific uplink transmission, and based on reported capability information].

As to Claim 4. (Original)       Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 3, wherein the instructions are further executable by the processor to cause the apparatus to [Fig. 7 (UE-20), Sections 0329, 0332, 0370]:
identify a transmission configuration indicator [i.e. TCI] field in the downlink control information [Sections 0044, 0046: The TCI field is included in the DCI controlled by information notified to the UE from the base station. The UE assume that TCI field is present in DCI format for the PDCCH transmitted on the CORESET],
wherein the transmission configuration indicator [i.e. TCI] field indicates one or more transmission configuration indicator states of the set of transmission configuration indicator states [Sections 0018, 0044, 0046: A plurality of TCI states may be configured for the UE by using DCI. The TCI field is included in the DCI. The UE assume that TCI field is present in DCI format for the PDCCH transmitted on the CORESET].

As to Claim 5. (Original)    Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 4, wherein the instructions are further executable by the processor to cause the apparatus to [Fig. 7 (UE-20), Sections 0329, 0332, 0370]:
determine that a temporal offset period is greater than or equal to the temporal period, wherein the instructions to receive the physical downlink shared channel [i.e. PDSCH] are executable by the processor [i.e. Processor-1001] to cause the apparatus to [Fig. 7 (UE-20), Sections 0047, 0049, 0052: The UE determine the QCL of the PDSCH antenna port in a case where a time offset is equal to or greater than a threshold (i.e. temporal period). The UE may assume that a time offset between the detected PDCCH and the PDSCH corresponding to the PDCCH is equal to or greater than a threshold. The above-described threshold referred to as “Threshold,” for time Duration For QCL a time length, and so on]:
receive, based at least in part on the temporal offset period being greater than or equal to the temporal period, the physical downlink shared channel according to one or more of the one or more transmission configuration indicator states of the set of transmission configuration indicator states or the physical downlink shared channel scheme [Sections 0047-0049, 0345: The UE determine QCL of the PDSCH antenna port in a case where a time offset is equal to or greater than a threshold (i.e. temporal period). The TCI field in the DCI scheduling the PDSCH indicates CC to be scheduled and the PDSCH is scheduled by DCI, the UE use the TCI including DCI and value of the TCI in order to determine the QCL of the PDSCH, where a time offset is equal to or greater than a threshold. The UE is configured with plurality of slot PDSCH, the indicated TCI state based on the activated TCI state in the first one of the slots where the QCL type is included in at least one of the TCI states. A PDSCH transmitted in a time unit in mapping type A or B].

As to Claim 6. (Original)    Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 5, wherein the temporal offset period comprises a duration from an ending symbol [Section 0354: There are plurality if symbols in the time domain or TTI in length] of the physical downlink control channel [i.e. PDCCH] carrying the downlink control information [i.e. DCI] to a beginning symbol of the physical downlink shared channel [Figs, 3A-3B, Sections 0051, 0052, 0160: The time offset between reception of the DL DCI and reception of the PDSCH (physical downlink shared channel) corresponding to the DCI may be referred to as a scheduling offset. Threshold for offset between a DCI indicating a TCI state and a PDSCH scheduled by the DCI relating to timeDurationForQCL, a schedule offset threshold, a QCL time length, and so on. The time offset between reception of DL DCI scheduling the PDSCH and the PDSCH is equal to or greater than a threshold],
wherein the physical downlink control channel schedules the physical downlink shared channel [Sections 0043, 0046, 0276: DCI used for scheduling of the PDSCH. The UE is configured for TCI presence information with use for PDCCH (i.e. Physical downlink control channel) transmission scheduling the PDSCH. Control information communicated on the PDCCH include downlink control information (DCI) including scheduling information of at least the PDSCH]. 

As to Claim 7. (Original)   Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 4, wherein the instructions are further executable by the processor to cause the apparatus to [Fig. 7 (UE-20), Sections 0329, 0332, 0370]:
determine that a temporal offset period is lesser than the temporal period [Section 0050, 0052: In a case, where TCI-in-DCI information is set as “enabled” time offset between reception of DL DCI scheduling and the corresponding PDSCH is less than a threshold. Threshold for offset between a DCI indicating a TCI state and a PDSCH scheduled by the DCI relating to timeDurationForQCL, a schedule offset threshold, a QCL time length, and so on]; receive, based at least in part on that the temporal offset period being lesser than the temporal period, a first data sample set [i.e. PDSCH or Transport Blocks/codewords/packets or signal; Section 0277, 0341: Note that PDSCH may be interpreted as DL data. Signal may be interpreted as messages or data] in accordance with one or more of the one or more default receive beams, or the physical downlink shared channel scheme; and [Fig. 1 (Beam Correspondence Diagram), Sections 0029, 0091, 0096, 0161: The UE determine receive beam as part of QCL relationship. TRP1 performs modulation mapping and layer mapping on codeword, and transmits a first PDSCH by using first precoding for a first number of layers. The DCI scheduling the multiple PDSCH. Cell is monitored by the UE, when the time offset between reception of DL DCI scheduling the PDSCH is less than a threshold and determine the antenna port (i.e. RX beam) of the PDSCH related to the QCL parameter for the PDSCH],
receive, based at least in part on that the temporal offset period being lesser than the temporal period, a second data sample set [i.e. PDSCH or Transport Blocks/codewords/packets or signal; Section 0277, 0341: Note that PDSCH may be interpreted as DL data. Signal may be interpreted as messages or data] in accordance with one or more of the one or more default receive beams, or the physical downlink shared channel scheme [Fig. 1 (Beam Correspondence Diagram), Section 0091, 0161, 0162, 0349: TRP performs modulation mapping and layer mapping on a second codeword, and transmits a second PDSCH by using second precoding for a second number of layers. Cell is monitored by the UE, when the time offset between reception of DL DCI scheduling the PDSCH is less than a threshold and determine the antenna port (i.e. RX beam) of the PDSCH related to the QCL parameter for the PDSCH. The UE use beam of PDSCH or spatial domain reception filter. Transmission time units for channel-encoded data packets, transport blocks, code blocks, or codewords, are unit of processing in scheduling and mapped to TTI or time].

As to Claim 8. (Original)   Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 7, wherein the instructions are further executable by the processor to cause the apparatus to [Fig. 7 (UE-20), Sections 0329, 0332, 0370]: 
store [Sections 0329, 0332: A user terminal (i.e. UE) includes a storage. The writing of data is performed in the memory and storage] one or more of the first data sample [i.e. PDSCH or Transport Blocks/codewords/packets or signal; Section 0277, 0341: Note that PDSCH may be interpreted as DL data. Signal may be interpreted as messages or data] set or the second data sample set based at least in part on that the temporal offset period being lesser than the temporal period [Fig. 7, Section 0050, 0091, 0161: In a case, where TCI-in-DCI information is set as “enabled” time offset between reception of DL DCI scheduling and the corresponding PDSCH is less than a threshold. TRP1 performs modulation mapping and layer mapping on codeword, and transmits a first PDSCH by using first precoding for a first number of layers, TRP performs modulation mapping and layer mapping on a second codeword, and transmits a second PDSCH by using second precoding for a second number of layers. Cell is monitored by the UE, when the time offset between reception of DL DCI scheduling the PDSCH is less than a threshold and determine the antenna port (i.e. RX beam) of the PDSCH related to the QCL parameter for the PDSCH],
wherein the stored [Memory-1002/Storage-1003] first data sample set or the stored second data sample set correspond to a first antenna panel or a second antenna panel [Fig. 7, Sections 0161, 0373, 0387: Cell is monitored by the UE, when the time offset between reception of DL DCI scheduling the PDSCH is less than a threshold and determine the antenna port (i.e. RX beam) of the PDSCH related to the QCL parameter for the PDSCH. An antenna port, beam, an antenna, an antenna element and a panel can be used interchangeably. Data can be accessed in a memory].

As to Claim 9. (Original)    Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 7, wherein the instructions are further executable by the processor to cause the apparatus to [Fig. 7 (UE-20), Sections 0329, 0332, 0370]:
process one or more of the first data [i.e. PDSCH or Transport Blocks/codewords/packets or signal; Section 0277, 0341: Note that PDSCH may be interpreted as DL data. Signal may be interpreted as messages or data] sample set or the second data sample set based at least in part on the physical downlink shared channel scheme, wherein the physical downlink shared channel scheme comprises a space division multiplexing scheme [Sections 0018, 0049, 0091, 0267: Control of reception processing; Modulation and decoding for at least a channel is performed by UE based on TCI states. The UE is configured with plurality of slot PDSCH. TRP1 performs modulation mapping and layer mapping on codeword, and transmits a first PDSCH by using first precoding for a first number of layers, TRP performs modulation mapping and layer mapping on a second codeword, and transmits a second PDSCH by using second precoding for a second number of layers. The user terminal 20 communicate using at least one of time division duplex (TDD) and frequency division duplex (FDD) in each CC].

As to Claim 10. (Original)     Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 7, wherein the instructions are further executable by the processor to cause the apparatus to [Fig. 7 (UE-20), Sections 0329, 0332, 0370]:
process one or more of the first data sample [i.e. PDSCH or Transport Blocks/codewords/packets or signal; Section 0277, 0341: Note that PDSCH may be interpreted as DL data. Signal may be interpreted as messages or data] set or the second data sample set based at least in part on the set of transmission configuration indicator states [Sections 0018, 0049, 0091: Control of reception processing; Modulation and decoding for at least a channel is performed by UE based on TCI (transmission configuration indicator) states. The UE is configured with plurality of slot PDSCH based on TCI states. TRP1 performs modulation mapping and layer mapping on codeword, and transmits a first PDSCH by using first precoding for a first number of layers, TRP performs modulation mapping and layer mapping on a second codeword, and transmits a second PDSCH by using second precoding for a second number of layers].

As to Claim 11. (Original)    Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 7, wherein the instructions are further executable by the processor to cause the apparatus to [Fig. 7 (UE-20), Sections 0329, 0332, 0370]:
process one or more of the first data [i.e. PDSCH or Transport Blocks/codewords/packets or signal; Section 0277, 0341: Note that PDSCH may be interpreted as DL data. Signal may be interpreted as messages or data] sample set or the second data sample set based at least in part on the physical downlink shared channel scheme, wherein the physical downlink shared channel scheme comprises a frequency division multiplexing scheme [Sections 0018, 0049, 0091, 0267: Control of reception processing; Modulation and decoding for at least a channel is performed by UE based on TCI states. The UE is configured with plurality of slot PDSCH. TRP1 performs modulation mapping and layer mapping on codeword, and transmits a first PDSCH by using first precoding for a first number of layers, TRP performs modulation mapping and layer mapping on a second codeword, and transmits a second PDSCH by using second precoding for a second number of layers. The user terminal 20 communicate using frequency division duplex (FDD) in each CC].
 wherein the instructions to process one or more of the first data sample [i.e. PDSCH or Transport Blocks/codewords/packets or signal; Section 0277, 0341: Note that PDSCH may be interpreted as DL data. Signal may be interpreted as messages or data] set or the second data sample set are executable by the processor [i.e. Processor-1001] cause the apparatus to [Fig. 7, Sections 0018, 0091, 0332, 0370: Control of reception processing; Modulation and decoding for at least a channel is performed by UE based on TCI (transmission configuration indicator) states. TRP1 transmits a first PDSCH by using first precoding for a first number of layers, TRP performs modulation mapping and layer mapping on a second codeword, and transmits a second PDSCH by using second precoding for a second number of layers.  Each function of the user terminal-20 is implemented, by allowing software/programs to be read on hardware such as processor-1001 and memory-1002, the processor control communication, reading and writing of data in the memory.  Software interpreted broadly to mean instructions, instruction sets, program codes, execution threads, procedures and so on],
process the first data sample set [i.e. PDSCH or Transport Blocks/codewords/packets or signal; Section 0277, 0341: Note that PDSCH may be interpreted as DL data. Signal may be interpreted as messages or data] in a first set of resource blocks [Section 0354: Also, an RB may include one or a plurality of symbols in the time domain, TTI, one subframe, and so on each may be constituted of one or a plurality of resource blocks] corresponding to a first transmission configuration indicator [i.e. TCI] state of the set of transmission configuration indicator states [Section 0373: In the present disclosure, “Transmission Configuration Indication state (TCI state), a “resource,” a “resource set,” a “resource group,” and so on can be used interchangeably]; and process the second data sample set in a second set of resource blocks corresponding to a second transmission configuration indicator state of the set of transmission configuration indicator states [Sections 0018, 0049, 0091, 0353: Control of reception processing; Modulation and decoding for at least a channel is performed by UE based on TCI (transmission configuration indicator) states. The UE is configured with plurality of slot PDSCH based on TCI states. TRP1 performs modulation mapping and layer mapping on codeword, and transmits a first PDSCH by using first precoding for a first number of layers, TRP performs modulation mapping and layer mapping on a second codeword, and transmits a second PDSCH by using second precoding for a second number of layers. A resource block (RB) is the unit of resource allocation in the time domain and the frequency domain, and may include one or a plurality of consecutive subcarriers].

As to Claim 12. (Original)    Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 7, wherein the instructions are further executable by the processor to cause the apparatus to [Fig. 7 (UE-20), Sections 0329, 0332, 0370]:
 process one or more of the first data sample set [i.e. PDSCH or Transport Blocks/codewords/packets or signal; Section 0277, 0341: Note that PDSCH may be interpreted as DL data. Signal may be interpreted as messages or data] or the second data sample set based at least in part on the physical downlink shared channel scheme, wherein the physical downlink shared channel scheme comprises a time division multiplexing scheme [Sections 0018, 0049, 0091, 0267: Control of reception processing; Modulation and decoding for at least a channel is performed by UE based on TCI states. The UE is configured with plurality of slot PDSCH. TRP1 performs modulation mapping and layer mapping on codeword, and transmits a first PDSCH by using first precoding for a first number of layers, TRP performs modulation mapping and layer mapping on a second codeword, and transmits a second PDSCH by using second precoding for a second number of layers. The user terminal 20 communicate using time division duplex (TDD)],
wherein the instructions to process one or more of the first data sample set or the second data sample set are executable by the processor to cause the apparatus to [Fig. 7, Sections 0018, 0091, 0332, 0370: Control of reception processing; Modulation and decoding for at least a channel is performed by UE based on TCI (transmission configuration indicator) states. TRP1 transmits a first PDSCH by using first precoding for a first number of layers, TRP performs modulation mapping and layer mapping on a second codeword, and transmits a second PDSCH by using second precoding for a second number of layers.  Each function of the user terminal-20 is implemented, by allowing software/programs to be read on hardware such as processor-1001 and memory-1002, the processor control communication, reading and writing of data in the memory.  Software interpreted broadly to mean instructions, instruction sets, program codes, execution threads, procedures and so on],
       process the first data sample [i.e. PDSCH or Transport Blocks/codewords/packets or signal; Section 0277, 0341: Note that PDSCH may be interpreted as DL data. Signal may be interpreted as messages or data] set in a first set of transmission time intervals [i.e. TTI; Section 0347: One slot or one mini-slot may be referred to as a “TTI” (Transmission Time Interval)] corresponding to a first transmission configuration indicator state of the set of transmission configuration indicator states; and process the second data sample set in a second set of set of transmission time intervals corresponding to a second transmission configuration indicator state of the set of transmission configuration indicator states [Sections 0018, 0019, 0020, 0049, 0349: Mapping of signal (i.e. data see. 0341) is conducted based on TCI state. The TCI is applied to downlink signal (i.e. data see 0341) and channel. TCI is configured for each signal and each channel. The UE is configured with plurality of slot PDSCH, the indicated TCI state based on the slots where the QCL type is included in at least one of the TCI states. TTIs may be transmission time units for channel-encoded data packets (transport blocks), code blocks, or codewords may be the unit of processing].

As to Claim 21.  (Currently Amended)   Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 1, wherein the temporal period [i.e. slot/TTI/period/subframe/symbols/time see 0342] relates to one or more of a quantity of symbols to receive the physical downlink control channel and apply spatial quasi-colocation information for the physical downlink shared channel [Sections 0020, 0022, 0042, 0345: The TCI state is information related to quasi-co-location (QCL) of the signal/channel referred to as a spatial reception parameter. The spatial reception parameter correspond to a receive beam of the UE identified based on spatial QCL. The UE notified of (configured with) M TCI states for the PDSCH M pieces of QCL information for the PDSCH. A slot constitute a plurality of symbols in the time domain and a PDSCH transmitted in a time unit slot].

As to Claim 22. (Original)   Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 1, wherein the instructions are further executable by the processor to cause the apparatus to [Fig. 7 (UE-20), Sections 0329, 0332, 0370]:  
determine a quantity of symbols to receive the physical downlink control channel based at least in part on the temporal period [i.e. slot/TTI/period/subframe/symbols/time see 0342]; apply spatial quasi-colocation information for the physical downlink shared channel [Sections 0020, 0022, 0042, 0345: The TCI state is information related to quasi-co-location (QCL) of the signal/channel referred to as a spatial reception parameter. The spatial reception parameter correspond to a receive beam of the UE identified based on spatial QCL. The UE notified of (configured with) M TCI states for the PDSCH M pieces of QCL information for the PDSCH. A slot constitute a plurality of symbols in the time domain and a PDSCH transmitted in a time unit slot], 
and receive the physical downlink shared channel based at least in part on the spatial quasi-colocation information [Sections 0125, 0126, 0147: It is interpreted that default spatial relation, the TCI state or QCL assumption of the specific DL channel is QCL assumption of the specific DL channel. The specific DL channel may be interpreted as at least one of the specific DL transmission, and the PDSCH. The UE assume QCL with DL-RS based on TCI states for CORESET corresponding to slots; a slot receiving the DCI scheduling the PDSCH].

As to Claim 23. (Original)   Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 1, wherein the one or more default receive beams are based at least in part on a set of preconfigured receive beams [Figs. 1-2, Sections 0080, 0104, 0140: In NR, transmission of uplink signals controlled based on beam correspondence (BC), the capability of a UE determining based on a beam (receive beam, Rx beam) used to receive signals. A plurality of TCI states configured for the UE for beam. The specific UE capability information include a parameter indicating support of the default spatial relation (i.e. default beam, Spatial relation correspond to receive beam of UE related to QCL see 0022)].

As to Claim 24. (Original)   Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 1, wherein the physical downlink shared channel scheme comprises a single transmission configuration indicator state scheme, a time division multiplexing scheme, a frequency division multiplexing scheme, a space division multiplexing scheme, or a code division multiplexing scheme [Fig, Figs. 3A-B (Depicts DCI/PDCCH TCI fields on Time axis and receiving PDSCH), Sections 0049, 0054, 0267, 0271: The UE is configured with plurality of slot PDSCH, based on the activated TCI state of the slots where the QCL type is included in at least one of the TCI states. The UE assume QCL with DL-RS based on TCI states for CORESET corresponding to slots; a slot receiving the DCI scheduling the PDSCH. The user terminal communicate using at least one of time division duplex (TDD) and frequency division duplex (FDD). In the radio communication system, an orthogonal frequency division multiplexing (OFDM)-based wireless access scheme may be used including Single Carrier Frequency Division Multiple Access (SC-FDMA)].

As to Claim 25. (Original)  Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 1, wherein the instructions are further executable by the processor to cause the apparatus to [Fig. 7 (UE-20), Sections 0329, 0332, 0370]:
receive the physical downlink shared channel over a duration, wherein the duration comprises a transmission occasion, a transmission time interval, and the transmission time interval comprising one or more orthogonal frequency-division multiplexing symbols, one or more mini-slots, one or more slots, or a combination thereof [Sections 0052, 0092, 0271, 0345, 0347: DCI indicating a TCI state and a PDSCH scheduled by the DCI “including timeDurationForQCL. PDSCH are defined in terms of time domain. In the radio communication system, an orthogonal frequency division multiplexing (OFDM)-based wireless access scheme may be used. A slot constitute a plurality of symbols in the time domain and a PDSCH transmitted in a time unit slot.  One slot or one mini-slot may be referred to as a “TTI” (Transmission Time Interval)].

As to Claim 40. (Original)  Matsumura discloses a method for wireless communication, comprising [Sections 0001, 0377: The present disclosure relates to a user terminal and a radio communication method in next-generation mobile communication systems. A mobile station/UE (see 0376) is a wireless device for wireless communication]:
receiving a downlink control information [i.e. DCI] on a physical downlink control channel [Sections 0044, 0046, 0276, 0311: The TCI field is included in the DCI controlled by information notified to the UE from the base station. The UE is configured for TCI information with use for PDCCH (i.e. Physical downlink control channel) transmission scheduling the PDSCH, the UE assume that TCI field is present in DCI format for the PDCCH transmitted on the CORESET. Control information communicated on the PDCCH include downlink control information (DCI) including scheduling information of at least the PDSCH. A UE’s section-220 receive downlink channels],
 the downlink control information [i.e. DCI; Sections 0277: DCI for scheduling the PDSCH  referred to as DL assignment, or DL DCI] comprising one or more of an indication of a set of transmission configuration indicator states [i.e. TCI state; Section 0018, 0104: For NR, reception and decoding for a channel/signal in UE is based on transmission configuration indication state (TCI state). For the PDCCH, a plurality of TCI states may be configured for the UE by using DCI] related to a physical downlink shared channel, one or more receive beams [Note: beam used interchangeably and related with TCI states/QCL see 0373] associated with the set of transmission configuration indicator states, or a physical downlink shared channel scheme [NOTE: the above limitation set recites “one or more of”/ Fig. 1 (Beam Correspondence Diagram), Sections 0042-0043, 0048, 0117: The UE notified/configured with M (M≥1) TCI states for the PDSCH. DCI used for scheduling of the PDSCH include TCI state field indicating the TCI state of the PDSCH; DCI used for scheduling of the PDSCH. The TCI presence information is set as “enabled,” the TCI field in the DCI. The TCI state interpreted as UE receive beam and a DL receive beam];
decoding the downlink control information [Fig. 6, Sections 0018, 0318: For NR, reception and decoding for a channel/signal in UE is based on transmission configuration indication state (TCI state).  The transmitting/receiving section 220 (reception processing section-2212) apply a receiving process such as de-mapping, demodulation and decoding]; 
determining a temporal period [i.e. slot/TTI/period/subframe/symbols/time see 0342] associated with the indication of the set of transmission configuration indicator states [Figs. 3A-B (Depicts DCI/PDCCH TCI fields on Time axis and receiving PDSCH), Sections 0018, 0049, 0054, 0148, 0104: UE decode based on TCI states. The UE is configured with plurality of slot PDSCH, based on the activated TCI state of the slots where the QCL type is included in at least one of the TCI states. The UE assume QCL with DL-RS based on TCI states for CORESET corresponding to slots; a slot receiving the DCI scheduling the PDSCH. The default TCI state interpreted as an RS related to the QCL parameter used for QCL indication of the PDCCH with slots. For the PDCCH, a plurality of TCI states may be configured for the UE by using DCI]
 and receiving, based at least in part on the temporal period [i.e. slot/TTI/period/subframe/symbols/time see 0342], the physical downlink shared channel [i.e. PDSCH] according to one or more of the set of transmission configuration indicator states, the one or more receive beams [Note: beam used interchangeably with TCI states/QCL see 0373] associated with the set of transmission configuration indicator states, the physical downlink shared channel scheme, or one or more default receive beams [Fig. 1 (Beam Correspondence Diagram), Figs. 3A-B (Depicts DCI/PDCCH TCI fields on Time axis and receiving PDSCH), Sections 0049, 0054, 0147, 0345: The UE is configured with plurality of slot PDSCH, based on the activated TCI state of the slots where the QCL type is included in at least one of the TCI states. The UE assume QCL with DL-RS based on TCI states for CORESET corresponding to slots; a slot receiving the DCI scheduling the PDSCH.  A plurality of TCI states may be active for a specific DL channel with a default TCI state or QCL assumption. A PDSCH transmitted in a time unit in mapping type A or B].

As to Claim 41. (Original) The method of claim 40, further comprising: identifying a capability relating to the one or more receive beams; and selecting one or more of the set of transmission configuration indicator states, the one or more receive beams associated with the set of transmission configuration indicator states, the physical downlink shared channel scheme, or the one or more default receive beams, based at least in part on the capability, wherein receiving the physical downlink shared channel is based at least in part on the selecting [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 42. (Original) The method of claim 41, further comprising: including an indication of the temporal period in the capability; and  transmitting the capability carrying the indication of the temporal period [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 43. (Original) The method of claim 42, further comprising: identifying a transmission configuration indicator field in the downlink control information, wherein the transmission configuration indicator field indicates one or more transmission configuration indicator states of the set of transmission configuration indicator states [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 44. (Original) The method of claim 43, further comprising: determining that a temporal offset period is greater than or equal to the temporal period, wherein receiving the physical downlink shared channel comprises: receiving, based at least in part on the temporal offset period being greater than or equal to the temporal period, the physical downlink shared channel according to one or more of the one or more transmission configuration indicator states of the set of transmission configuration indicator states or the physical downlink shared channel scheme [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 45. (Original) The method of claim 44, wherein the temporal offset period comprises a duration from an ending symbol of the physical downlink control channel carrying the downlink control information to a beginning symbol of the physical downlink shared channel, wherein the physical downlink control channel schedules the physical downlink shared channel [See Claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 46. (Original) The method of claim 43, further comprising:  determining that a temporal offset period is lesser than the temporal period; receiving, based at least in part on that the temporal offset period being lesser than the temporal period, a first data sample set in accordance with one or more of the one or more default receive beams, or the physical downlink shared channel scheme; and receiving, based at least in part on that the temporal offset period being lesser than the temporal period, a second data sample set in accordance with one or more of the one or more default receive beams, or the physical downlink shared channel scheme [See Claim 7 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 47. (Original) The method of claim 46, further comprising: storing one or more of the first data sample set or the second data sample set based at least in part on that the temporal offset period being lesser than the temporal period, wherein the stored first data sample set or the stored second data sample set correspond to a first antenna panel or a second antenna panel [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 48. (Original) The method of claim 46, further comprising: processing one or more of the first data sample set or the second data sample set based at least in part on the physical downlink shared channel scheme, wherein the physical downlink shared channel scheme comprises a space division multiplexing scheme [See Claim 9 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 49. (Original) The method of claim 46, further comprising: processing one or more of the first data sample set or the second data sample set based at least in part on the set of transmission configuration indicator states [See Claim 10 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 50. (Original) The method of claim 46, further comprising: processing one or more of the first data sample set or the second data sample set based at least in part on the physical downlink shared channel scheme, wherein the physical downlink shared channel scheme comprises a frequency division multiplexing scheme, wherein processing one or more of the first data sample set or the second data sample set comprises: processing the first data sample set in a first set of resource blocks corresponding to a first transmission configuration indicator state of the set of transmission configuration indicator states; and processing the second data sample set in a second set of resource blocks corresponding to a second transmission configuration indicator state of the set of transmission configuration indicator states [See Claim 11 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 51. (Original) The method of claim 46, further comprising: processing one or more of the first data sample set or the second data sample set based at least in part on the physical downlink shared channel scheme, wherein the physical downlink shared channel scheme comprises a time division multiplexing scheme, wherein processing one or more of the first data sample set or the second data sample set comprises: processing the first data sample set in a first set of transmission time intervals corresponding to a first transmission configuration indicator state of the set of transmission configuration indicator states; and processing the second data sample set in a second set of set of transmission time intervals corresponding to a second transmission configuration indicator state of the set of transmission configuration indicator states [See Claim 12 rejection because both claims have similar subject matter therefore similar rejection applies herein].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Matsumura et al. US 20220225120 hereafter Matsumura in view of Huang et al. US 20190253308 hereafter Huang. 

As to Claim 13. (Original)   Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 3, wherein the instructions are further executable by the processor to cause the apparatus to [Fig. 7 (UE-20), Sections 0329, 0332, 0370]:
Although Matsumura teaches UE decoding DCI/PDCCH based on TCI states and determining temporal periods (see 0018, 0318, 0342), it does not specifically state determining a second period to decode DCI (downlink control information).
However, Huang teaches determine a second temporal period [i.e. second slot] to decode the downlink control information [Section 0335: A TCI state is indicated in a scheduling DCI and is associated with a reference signal and a QCL type; with the assistance of the TCI state in the scheduling DCI, the UE can use a receiving beam to receive the scheduled downlink data (i.e. PDSCH)]; and transmit, with the capability, a second indication of the second temporal period to decode the downlink control information [Sections 0200, 0340, 0400, 0403: If The UE includes in UE-NR-Capability an indication for a maximum number of PDCCH candidates the UE can monitor per slot. The second maximum number can be related to the capability of blind decoding within a time duration and second maximum number can be maximum PDCCH candidate(s) UE can blindly decode within the time duration. The UE receive DCI and configured to perform a first number and second number of decode and monitoring PDCCH in a first slot and decode in a second slot. The UE receive and demodulate (i.e. decode) the DCI in second CORESET in the second slot].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Matsumura relating to a UE including a module to that decodes/demodulates DCI received in a subframe/slot or period with the teaching of Huang relating to UE decoding DCI in a first slot (i.e. first temporal period) and decoding DCI in a second slot including sending UE-NR capability indication for number of PDCCH/DCI it can monitor/decode per slot. By combining the method/systems the UE of Matsumura can decode DCI in first, second or multiple temporal periods thereby enabling the UE to receive multiple PDSCH (downlink data) using receiving beams.

As to Claim 14. (Original)   Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 13, wherein the temporal period [i.e. slot/TTI/period/subframe/symbols/time see 0342] is different from the second temporal period [Sections 0342, 0347, 0351, 0352: There are plurality of periods referred to as slots in time domain, time lengths, subframes etc... A subframe referred to as TTI or include slots may have shorter periods or may have longer periods. TTI per 3GPP may have long and short TTI. TTI may have time length of short, long or normal].

As to Claim 15. (Original)   Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 14, wherein the second temporal period is smaller than the temporal period [Sections 0342, 0347, 0351, 0352: There are plurality of periods referred to as slots in time domain, time lengths, subframes etc... A subframe referred to as TTI or include slots may have shorter periods or may have longer periods. TTI per 3GPP may have long and short TTI. TTI may have time length of short, long or normal].

As to Claim 16. (Original)  Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 13, wherein the instructions are further executable by the processor to cause the apparatus to [Fig. 7 (UE-20), Sections 0329, 0332, 0370]:
   determine that a temporal offset period is greater than or equal to the second temporal period [Fig. 7 (UE-20), Sections 0047, 0049, 0052, 0342: The UE determine the QCL of the PDSCH antenna port in a case where a time offset is equal to or greater than a threshold (i.e. temporal period). The UE may assume that a time offset between the detected PDCCH and the PDSCH corresponding to the PDCCH is equal to or greater than a threshold. The above-described threshold referred to as “Threshold,” for time Duration For QCL a time length, and so on. There are plurality of periods referred to as slots in time domain, time lengths, subframes etc...];
 and determine that the temporal offset period is lesser than or equal to the temporal period, wherein receiving the physical downlink shared channel comprises [Fig. 7, Section 0050, 0161: In a case, where TCI-in-DCI information is set as “enabled” time offset between reception of DL DCI scheduling and the corresponding PDSCH is less than a threshold. Cell is monitored by the UE, when the time offset between reception of DL DCI scheduling the PDSCH is less than a threshold and determine the antenna port (i.e. RX beam) of the PDSCH related to the QCL parameter for the PDSCH]:
    receive, based at least in part on one or more of the temporal offset period being greater than or equal to the second temporal period or the temporal offset period being lesser than or equal to the temporal period, the physical downlink shared channel according to one or more of the physical downlink shared channel scheme or the one or more default receive beams for the physical downlink shared channel, wherein the physical downlink shared channel scheme is indicated in the downlink control information [Fig. 1 (Beam Correspondence Diagram), Sections 0029, 0047, 0096, 0161: The UE determine receive beam as part of QCL relationship. The UE determine QCL of the PDSCH antenna port in a case where a time offset is equal to or greater than a threshold (i.e. temporal period). The DCI scheduling the multiple PDSCH. Cell is monitored by the UE, when the time offset between reception of DL DCI scheduling the PDSCH is less than a threshold and determine the antenna port (i.e. RX beam) of the PDSCH related to the QCL parameter for the PDSCH]. 

As to Claim 17. (Original)  Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 13, wherein the instructions are further executable by the processor to cause the apparatus to [Fig. 7 (UE-20), Sections 0329, 0332, 0370]: 
determine that a temporal offset period is lesser than the second temporal period, wherein receiving the physical downlink shared channel comprises [Section 0050, 0052, 0342: In a case, where TCI-in-DCI information is set as “enabled” time offset between reception of DL DCI scheduling and the corresponding PDSCH is less than a threshold. Threshold for offset between a DCI indicating a TCI state and a PDSCH scheduled by the DCI relating to timeDurationForQCL, a schedule offset threshold, a QCL time length, and so on. There are plurality of periods referred to as slots in time domain, time lengths, subframes etc..];]:
 receive, based at least in part on the temporal offset period being lesser than the second temporal period, the physical downlink shared channel according to one or more of the one or more default receive beams or a default physical downlink shared channel scheme for the physical downlink shared channel [Fig. 1 (Beam Correspondence Diagram), Section 0161, 0162, 0349: Cell is monitored by the UE, when the time offset between reception of DL DCI scheduling the PDSCH is less than a threshold and determine the antenna port (i.e. RX beam) of the PDSCH related to the QCL parameter for the PDSCH. The UE use beam of PDSCH or spatial domain reception filter. Transmission time units for channel-encoded data packets, transport blocks, code blocks, or codewords, are unit of processing in scheduling and mapped to TTI or time].
As to Claim 18. (Original)  Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 13, wherein the instructions to receive the physical downlink shared channel are executable by the processor to cause the apparatus to: [Fig. 7 (UE-20), Sections 0329, 0332, 0370]:
receive, based at least in part on the temporal period [i.e. slot/TTI/period/subframe/symbols/time see 0342], the physical downlink shared channel according to a default physical downlink shared channel scheme [Sections 0270-0272: The UE supports communication schemes. Transmission schemes are used in the UL and the DL], wherein the default physical downlink shared channel scheme is based at least in part on a set of preconfigured physical downlink shared channel schemes [Figs. 3A-B, Sections 0049, 0092, 0147, 0345: The UE is configured with plurality of slot PDSCH; slots where the QCL type is included in at least one of the TCI states. Note that a plurality of PDSCHs are defined in time domain. A plurality of TCI states active for a specific DL channel with a default TCI state or QCL assumption. A PDSCH transmitted in a time unit in mapping type A or B].

As to Claim 19. (Original)   Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 13, wherein the second temporal period [i.e. slot/TTI/period/subframe/symbols/time see 0342] comprises a quantity of symbols [Sections 0049, 0343, 0344: TCI states in slots including scheduled PDSCHs. There are a number of symbols per TTI in the time domain. A slot may be constituted of one or a plurality of symbols in the time domain].

As to Claim 20. (Original)   Matsumura discloses the apparatus [i.e. User Terminal/UE] of claim 13, wherein the instructions are further executable by the processor to cause the apparatus to [Fig. 7 (UE-20), Sections 0329, 0332, 0370]:
 	determine a subcarrier spacing [i.e. SCS] based at least in part on the capability, wherein determining the second temporal period [i.e. slot/TTI/period/subframe/symbols/time see 0342] is based at least in part on the subcarrier spacing [Sections 0009, 0140, 0343: A UE transmits specific uplink transmission and reported capability information. The UE report UE capability information indicating parameters. A communication parameter applied to at least one of transmission and reception of a certain signal or channel for example, indicate at least one of a subcarrier spacing (SCS), symbol length and number of symbols per TTI]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhang et al. US 20190281587 in particular Title “USER EQUIPMENT (UE) DOWNLINK TRANSMISSION CONFIGURATION INDICATION (TCI)-STATE SELECTION” and Abstract: Systems, apparatuses, methods, and computer-readable media are provided for selecting a TCI-State for receiving downlink transmissions. In one example a processor/UE is configured to determine one or more candidate TCIs for a downlink slot; determine a scheduling offset between a physical downlink shared channel (PDSCH) and a physical downlink control channel (PDCCH); prioritize the candidate TCIs based on the scheduling offset; identify a highest priority candidate TCI; and select the highest priority candidate TCI for receiving the PDSCH.
Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G. Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 15, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477